

MTI MICROFUEL CELLS INC.
 
AMENDMENT NO. 1 TO
COMMON STOCK AND WARRANT PURCHASE AGREEMENT
 
     This Amendment No. 1 to Common Stock and Warrant Purchase Agreement (this
“Amendment”) is made as of February 9, 2011 (the “Effective Date”) by and among
MTI MicroFuel Cells Inc., a Delaware corporation (the “Company”) and Counter
Point Ventures Fund II, LP (the “Purchaser”), and amends that certain Common
Stock and Warrant Purchase Agreement, dated as of January 11, 2010 (the
“Purchase Agreement”) between the Company and the Purchaser.
 
     WHEREAS, pursuant to the Purchase Agreement, as of the Effective Date, the
Company has sold an aggregate of 28,571,429 shares of Company Common Stock
(“Common Stock”) to the Purchaser under the Purchase Agreement, and has issued
warrants (“Warrants”) exercisable for a number of shares of Common Stock equal
to 20% of such shares purchased by the Purchaser; and
 
     WHEREAS, the Company and the Purchaser desire to amend the Purchase
Agreement to permit the Company to sell to the Purchaser up to an additional
6,428,574 shares of Common Stock at $0.07 per share, and Warrants exercisable
for a number of shares of Common Stock equal to 20% of such additional shares,
in accordance with the schedule set forth herein, subject to prior written
approval of each investment by the Company, and subject to certain additional
terms and conditions set forth herein.
 
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties to this Amendment agree as follows:
 
     1. Amendment of Section 1 of the Purchase Agreement. Section 1 of Purchase
Agreement is hereby amended to replace each reference to “$2,000,000.03” as the
aggregate purchase price and “28,571,429” as the maximum aggregate shares of
Common Stock issuable under the Purchase Agreement to “$2,450,000.21” and
“35,000,003,” respectively, in order to permit the Company to sell up to an
additional 6,428,574 shares of Common Stock at a purchase price per share of
$0.070 and Warrants as set forth in the Purchase Agreement, subject to prior
written approval of each investment by the Company (electronic acceptable). In
addition, the reference to “December 31, 2010” in Section 1(b)(iii) shall be
replaced with “June 30, 2011,” as being the final date that the Company may sell
and issue Common Stock and Warrants under the Purchase Agreement.
 
     2. Amendment of Section 1(a)(i) of the Purchase Agreement. The “Closing
Period” set forth in Section 1(a)(i) of the Purchase Agreement shall be amended
to extend the period for an additional six (6) months (such extended period, the
“2011 Closing Period”). The Company shall deliver to the Purchaser each Closing
Notice no later than fourteen (14) calendar days prior to each proposed Closing
to occur during the 2011 Closing Period, or such shorter period as agreed upon
by the parties in writing.
 

--------------------------------------------------------------------------------

 

     3. Amendment of Exhibit A. Exhibit A to the Purchase Agreement shall be
amended to include the following 2011 Closing Period Schedule of Closings:
 

2011 Closing Period Maximum Maximum Actual Common Actual Aggregate and Actual
Closing Common Purchase Price Stock Issued and Sold Purchase Price At Date Stock
Issuable   At Each Closing Each Closing           February 1 – 1,285,716
$90,000.12     February 28, 2011         [Actual Closing         Date(s)]      
            March 1 – March 31, 642,858 $45,000.06     2011         [Actual
Closing         Date(s)]                   April 1 – April 30, 1,500,000
$105,000.00     2011         [Actual Closing         Date(s)]                  
May 1 – May 31, 2011 1,500,000 $105,000.00     [Actual Closing         Date(s)]
                  June 1 – June 30, 2011 1,500,000 $105,000.00     [Actual
Closing         Date(s)]                   TOTAL: 6,428,574 $450,000.18    


     4. Purchase Price Adjustment. Notwithstanding anything to the contrary
herein, in the event the Company issues capital stock in a fundraising
transaction raising at least $1,000,000 in one or more closings (excluding the
funds raised pursuant to the Purchase Agreement) during the 2011 Closing Period
to a party other than the Purchaser or an affiliate thereof (a “Next Equity
Financing”), the Purchase Price of the Common Stock shall be immediately
adjusted for all future 2011 Closing Period closings occurring under the
Purchase Agreement to such price per share as paid by participants in such Next
Equity Financing, and the number of shares of Common Stock issuable under the
Purchase Agreement and the 2011 Closing Period Schedule of Closings set forth in
Section 3 above shall be automatically adjusted to reflect such new number of
shares, while retaining the same Maximum Purchase Price set forth therein
(rounded up to the nearest share purchase price amount).
 
     5. Miscellaneous.
 
          (a) Governing Law. This Amendment and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
 

--------------------------------------------------------------------------------

 

          (b) Counterparts. This Amendment may be executed in two or more
counterparts and by facsimile, each of which shall be deemed an original and all
of which together shall constitute one instrument.
 
          (c) Entire Agreement. The Purchase Agreement, as amended to date and
by this Amendment, and the documents referred to herein and therein, constitute
the entire agreement between the parties hereto pertaining to the subject
matters hereof and thereof, respectively, and any and all other written or oral
agreements existing between the parties hereto are expressly canceled.
 
[Signature Pages Follow]
 

--------------------------------------------------------------------------------

 

     The parties have executed this Amendment No. 1 to Common Stock and Warrant
Purchase Agreement as of the Effective Date.
 

COMPANY:   MTI MICROFUEL CELLS INC.   /s/ Peng K. Lim Peng K. Lim, Chief
Executive Officer   PURCHASER:   COUNTER POINT VENTURES FUND II, LP   /s/ Walter
L. Robb Walter L. Robb, General Partner


--------------------------------------------------------------------------------